PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $300.19, based upon the following facts.
On or about October 30, 1978, claimant was operating his automobile on Interstate-64 East near Broad and Capitol Streets in Charleston, West Virginia, when he ran over some construction plates which were not securely fastened down. This resulted in damage to the undercarriage of claimant’s vehicle.
Since the damage occurred because of the negligence of the respondent, and this negligence was the proximate cause of the claimant’s damages, this Court hereby makes an award to the claimant in the amount of $300.19, which sum is a fair and equitable estimate of the damages sustained.
Award of $300.19.